9 F.3d 117
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Jerry D. KAME, Petitioner-Appellant,v.John THOMAS, Warden;  Attorney General of the State of NewMexico, Respondents-Appellees.
No. 93-2105.
United States Court of Appeals, Tenth Circuit.
Oct. 19, 1993.

Before LOGAN, MOORE and BRORBY, Circuit Judges.

ORDER AND JUDGMENT1

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
Petitioner Jerry D. Kame, a state prisoner, appeals from the district court denial of his petition for habeas corpus.  We grant the right to appeal in forma pauperis.  Also pending before us is petitioner's application for a certificate of probable cause.  Because petitioner has made a substantial showing of a possible denial of an important federal right, we grant a certificate of probable cause to proceed on appeal, Barefoot v. Estelle, 463 U.S. 880, 893 (1983), and proceed to the merits.


3
Petitioner asserts that the district court erred in finding that his guilty plea in state court was valid, and in finding that denial of good-time credit on petitioner's life sentence is not a violation of his federal constitutional rights.  We have reviewed the briefs and the record and are satisfied that the magistrate judge's proposed findings and recommended disposition of March1, 1993, which were adopted by the district court, accurately summarized the facts and correctly applied the law.  We therefore AFFIRM.


4
The mandate shall issue forthwith.



1
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrine of the law of the case, res judicata, or collateral estoppel. 10th Cir.  R. 36.3